Citation Nr: 1507043	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected cardiac arrhythmias with intermittent cardiac pauses and pacemaker with scar, evaluated as 10 percent disabling from November 21, 2007, to November 29, 2010, and 30 percent disabling from November 30, 2010, to August 28, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to November 30, 2010.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  

In pertinent part, an August 2010 Board decision granted entitlement to service connection for cardiac arrhythmias with intermittent cardiac pauses and pacemaker.  A subsequent August 2010 AOJ rating decision implemented the Board's decision to grant service connection for cardiac arrhythmias with intermittent cardiac pauses and pacemaker, and assigned an initial 10 percent rating effective November 21, 2007.  In September 2010, the Veteran filed a Notice of Disagreement (NOD) with respect to the initial rating assigned.  Thereafter, in a January 2011 rating decision and January 2011 Statement of the Case (SOC), the AOJ awarded a 30 percent rating for cardiac arrhythmias with intermittent cardiac pauses and pacemaker with scar, effective November 30, 2010.  In its January 2011 rating decision, the AOJ also granted entitlement to a TDIU effective November 30, 2010.  The Veteran timely filed a Substantive Appeal in March 2011.

By rating decision dated May 2012, the AOJ awarded a 100 percent schedular rating for cardiac arrhythmias with intermittent cardiac pauses and pacemaker with scar effective August 29, 2011.  This decision subsumed the award of TDIU effective August 29, 2011.

In pursuit of his claim for a higher initial rating, the Veteran also submitted a formal application for TDIU (VA Form 21-8940) in August 2010.  In this regard, he has submitted a medical opinion that he is unemployable due to his cardiac arrhythmia disability alone.  See, e.g., VA clinic record dated August 6, 2010.  Moreover, he has argued for entitlement to a 100 percent rating for his arrhythmia since 2007.  See, e.g., Veteran's September 2010 statement and February 2011 NOD.  Notably, the Veteran has independently appealed the effective date of award for entitlement to TDIU.  See Veteran's February 2011 NOD and October 2012 VA Form 9.  However, the Veteran's claim of entitlement to TDIU is deemed part and parcel of his claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board has rephrased the issues certified for appeal, and has listed the TDIU issue as a separate "claim" for administrative purposes only.

In September 2011, the Veteran testified before a Decision Review Officer (DRO).  A copy of the hearing transcript is associated with the claims folder.

The Board observes that, at the September 2011 DRO hearing, the DRO identified an issue on appeal as entitlement to an earlier effective date for the award of service connection for cardiac arrhythmias.  However, the Veteran did not initiate an appeal with respect to this issue and has not argued for an effective date earlier than November 21, 2007, for the award of service connection for cardiac arrhythmias.  Rather, he has consistently argued that he should be awarded a 100 percent rating effective from the date that he reopened his claim in November 2007.  See, e.g., Veteran's statements received in September 2010, February 2011, and March 2011.  Additionally, the AOJ has not formally adjudicated this issue.  As such, a claim of entitlement to an earlier effective date for the award of service connection for cardiac arrhythmias is not currently on appeal before the Board.

The Board notes that, in a September 2012 SOC, the AOJ adjudicated the issue of entitlement to an earlier effective date for the increased evaluation of cardiac arrhythmias with intermittent cardiac pauses and pacemaker with scar, currently evaluated as 30 percent disabling.  Significantly, however, because the Board must consider the propriety of the rating assigned for the service-connected cardiac arrhythmias with intermittent cardiac pauses and pacemaker with scar for the entire period on appeal, the issue on appeal is as listed on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to the paper claims folder, the record on appeal includes documents stored in the Veterans Benefits Management System (VBMS) and Virtual VA electronic record storage systems.  Both of these systems include AOJ rating decisions, private medical records, VA clinic records and VA examination reports, dating since November 2013, which are not associated with the paper claims folder.  Thus, any future consideration of these claims should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected cardiac arrhythmias with intermittent cardiac pauses and pacemaker with scar, currently evaluated as 10 percent disabling from November 21, 2007, to November 29, 2010, and 30 percent disabling from November 30, 2010 to August 28, 2011, under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7015.

By way of history, the Veteran was diagnosed with Wenckebach (Type I) second degree atrioventricular (AV) block by a 24 hour Holter monitor in August 2004, which noted 16 episodes of pauses greater than 2 seconds.  He underwent pacemaker insertion in July 2007 due to a diagnosis of "[i]ntermittent symptomatic complete heart block."  It was noted that, in the hospital, the Veteran had one episode of AV block lasting 5 seconds.  In December 2011, a VA examiner commented that the Veteran's "third degree heart block would be fatal if not treated with a permanent pacemaker."

Under 38 C.F.R. § 4.104, DC 7015, a 10 percent rating is assigned for a workload of greater than 7 Metabolic Equivalent of Tasks (METs), but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker is required.  A 30 percent rating is assigned for a workload of greater than 5 METs, but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; or workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The criteria of 38 C.F.R. § 4.104, DC 7015, also contains a note that states that unusual cases of arrhythmia, such as AV block associated with a supraventricular arrhythmia or pathological bradycardia, should be submitted to the Director, Compensation and Pension Service.  However, simple delayed P-R conduction time, in the absence of other evidence of cardiac disease, is not considered a disability.  

The Board notes that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. Id.

On review of the applicable schedular criteria and the facts of this case, the Board finds that a retrospective medical opinion as to the nature and severity of the Veteran's service-connected cardiac arrhythmias is necessary for the period from November 21, 2007, to August 28, 2011.  

In making this determination, the Board notes that there is conflicting medical evidence of record as to whether the Veteran has manifested congestive heart failure (CHF) since the inception of the appeal.  Specifically, an April 2008 VA examination report states "[e]xamination of the heart reveals evidence of congestive heart failure and it is present.  However examination does not show any evidence of cardiomegaly and cor pulmonale."  This examiner, however, rendered this assessment by acknowledging that chest x-ray and laboratory results were not available.

Additionally, a September 2010 hospitalization record from St. John Medical Center reflects a discharge diagnosis of chest pain due to angina, orthostatic syncope, hypertension, hyperlipidemia, obstructive sleep apnea, and a history of third degree heart block, status post permanent pacemaker.  However, the discharge instructions advised the Veteran that daily weight monitoring was required for CHF.  

In August 2011, Dr. B.R. stated that the Veteran had CHF.  Additionally, in December 2011, a VA examiner found that the Veteran had an episode of CHF in September 2010, but did not have chronic CHF.  Subsequently, however, in November 2010, a VA examiner found no evidence of CHF on chest x-ray or echocardiogram.  Similarly, a September 2011 private examiner report, which noted the Veteran's report of being told that he had CHF by a nurse, found that the Veteran did not have CHF.  See Dr. B.R.'s September 12, 2011, treatment report.   

On this record, the Board finds that clarification as to whether the Veteran has manifested episodes of CHF or chronic CHF for any time during the period from November 21, 2007, to August 28, 2011, is warranted.

The Board also finds that a medical opinion is necessary to assess the Veteran's METs for the period from November 21, 2007, to August 28, 2011.  At the beginning of the appeal period, the Veteran described symptoms of fatigue, tiredness, and constant chest pain that caused difficulty with activities such as cutting his grass and attempting to get ready for work.  See, e.g., Veteran's December 2007 statement.  Additionally, in October 2007, Dr. B.R. described the Veteran as manifesting "easy fatigue."  See Dr. B.R.'s October 3, 2007, treatment note.  

Thereafter, however, in August 2010, a VA examiner described the Veteran as being unable to work due to chest pain and shortness of breath with "minimal exertion."  See VA clinic record dated August 6, 2010.  Additionally, a lay witness statement described the Veteran as experiencing shortness of breath just preparing to come to work, and noted that the Veteran retired from work in January 2008 due to chest pain, fatigue, palpitations, and dizziness.  See November 2010 statement.

Unfortunately, the record does not reflect any MET assessments prior to a November 2010 VA examination.  In this regard, the Veteran underwent a Bruce Protocol exercise test in July 2007; however, an estimation of METs was not provided.  The November 2010 VA examiner offered a METs score of 7-9 based solely on cardiac findings, and found the Veteran capable of performing activities such as climbing stairs at moderate speed and carrying objects of 60 to 90 pounds without discomfort, dyspnea, fatigue, angina, dizziness or syncope.  This estimation, however, appears inconsistent with the lay and medical description of the Veteran's activity levels since 2007.  Additionally, in August 2011 and December 2011, two separate examiners estimated the Veteran to have METs of less than 3.  Thus, the Board requires medical opinion estimating the Veteran's METs for the period from November 21, 2007, to August 28, 2011.

The Board also notes that there is evidence of record indicating that the Veteran's heart condition may involve an unusual case of arrhythmia, such as AV block associated with a supraventricular arrhythmia or pathological bradycardia.  Specifically, as discussed above, the Veteran underwent pacemaker insertion in July 2007 due to a history of complete heart blocks, which included 16 episodes of pauses greater than 2 seconds and one episode of heart block lasting 5 seconds.  Additionally, the December 2011 VA examiner commented that these types of heart block would be "fatal" without a permanent pacemaker.  As such, pursuant to the note set forth directly following 38 C.F.R. § 4.104, DC 7015, on remand, the AOJ must specifically consider whether this matter should be referred to the Director, Compensation and Pension Services.

As for the issue of entitlement to TDIU for the time period prior to November 30, 2010, the available records from the Veteran's award of Social Security Administration (SSA) disability benefits include an attending physician's statement that the Veteran became permanently disabled from work in January 2008.  The examiner did not provide a specific diagnosis, but rather referenced the Veteran's ongoing cardiac treatment following the pacemaker insertion.  In August 2010, a VA clinician asserted that the Veteran was unable to work due to chest pain and shortness of breath with minimal activity.  Additionally, in October 2010, another VA clinician stated that the Veteran was "clearly unemployable" due to depression and his heart condition.  In this regard, the Board notes that the Veteran is service-connected for major depression.  As such, the record includes evidence of the Veteran's unemployability due to service-connected disability prior to the award of TDIU effective November 30, 2010.  Thus, on remand, the AOJ must consider referring this case to the Director, Compensation and Pension Services, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) if, following readjudication, the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a) are not met for any period of time between November 21, 2007, to November 30, 2010.

The Board observes that, in July 2010, the Veteran submitted to VA copies from his award of SSA disability benefits.  A review of these records clearly reflects additional documents reviewed by SSA, which are not associated with the claims folder.  In this regard, the Board notes that, in November 2010, the AOJ received a CD-ROM from SSA labeled with the Veteran's name.  Unfortunately, however, the CD-ROM contents contain records for a different Veteran.  As such, on remand, the AOJ must ensure that the Veteran's complete SSA records are associated with the claims file.

Finally, as this case must be remanded for the foregoing reasons, on remand, copies of any recent VA treatment records regarding the Veteran's heart condition should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the most recent VA treatment records on file are dated in January 2011. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all relevant VA treatment records dated since January 20, 2011.

2.  Obtain a complete copy of the Veteran's SSA records, to include a copy of the decision awarding the Veteran disability benefits and copies of all medical records underlying that determination.  [Please note the SSA CD-ROM associated with the record contains records pertaining to a different Veteran, and the AOJ should take appropriate steps to associate those records with the correct claims folder].  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The AOJ must print out or electronically scan into VBMS/Virtual VA, any records that may be contained on an SSA CD-ROM.

3.  Thereafter, the claims file should be forwarded to the VA examiner who conducted the December 2011 VA examination, if possible, or else another suitably qualified clinician, for the purpose of obtaining a retrospective medical opinion as to the nature and severity of the Veteran's service-connected cardiac arrhythmias with intermittent cardiac pauses and pacemaker for the period from November 21, 2007, to August 28, 2011. 

If the examiner determines that a VA examination or interview of the Veteran is required for the examiner to provide the requested medical findings or opinions, such an examination or interview should be scheduled.

The examiner should provide a retrospective medical opinion as to whether the Veteran manifested episodes of CHF or chronic CHF between the time period from November 21, 2007, to August 28, 2011.  In so doing, the examiner is requested to reconcile his/her opinion with the conflicting findings from the April 2008 VA examination report, the September 2010 hospitalization records from St. John Medical Center, the November 2010 VA examination report, and Dr. B.R.'s August 2011 and September 2011 treatment reports (as set forth in the REMAND discussion above).

In providing this opinion, the examiner is requested to explain the criteria for diagnosing CHF and to identify any specific diagnostic or laboratory findings, in addition to any other evidence, that supports the opinion provided.

The examiner should also provide a medical opinion as to the Veteran's workload capacity in METs for the period from November 21, 2007, to August 28, 2011.  In so doing, the examiner should take into consideration the description of the Veteran's limitations as reflected in his written statement received in December 2007; a lay witness statement received in November 2010; Dr. B.R.'s October 3, 2007, medical report; and an August 6, 2010, VA clinic record (as set forth in the REMAND discussion above).

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected cardiac arrhythmias with intermittent cardiac pauses and pacemaker for the period from November 21, 2007 to November 30, 2010.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, the AOJ must adjudicate whether, when considering the frequency and duration of the Veteran's complete heart blocks and the December 2011 VA examiner's opinion that the Veteran's "third degree heart block would be fatal if not treated with a permanent pacemaker," the Veteran has manifested an unusual case of arrhythmia to require referral to the Director, Compensation and Pension Services, as directed in the "NOTE" set forth directly following 38 C.F.R. § 4.104, DC 7015.

5.  When the actions requested above have been completed, the AOJ should readjudicate the claims of entitlement to a higher initial rating for service-connected cardiac arrhythmias with intermittent cardiac pauses and pacemaker with scar, evaluated as 10 percent disabling from November 21, 2007, to November 29, 2010, and 30 percent disabling from November 30, 2010, to August 28, 2011; and entitlement to TDIU for the time period prior to November 30, 2010.  In doing so, the AOJ must consider whether referral of this case to the Director, Compensation and Pension Services, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) is appropriate if, following readjudication, the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a) are not met for any period of time between November 21, 2007, to November 30, 2010.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a Supplemental SOC (SSOC) and allowed an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

